                            Case 1:19-cr-10459-RWZ Document 263 Filed 12/23/19 Page 1 of 1
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                 For the                                               DISTRICT OF                                   Massachusetts



                     United States of America
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                      Gregory Peguero-Colon                                                                            Case Number: 1:19-cr-10459-RWZ-7

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Jennifer C. Boal                                                   Philip A. Mallard                                         Kevin L. Barron
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 12/20/2019 - 12/20/2019                                            Digital Recorder                                          Steve York
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

                     12/20/2019                                     Testimony by Special Agent Alvarado




   1                 12/20/2019             Y             Y         Criminal Affidavit filed in case 19-cr-10459 as to Gregory Peguero-Colon

   2                 12/20/2019             Y             Y         Source of Debriefing relating to reports as to Gregory Peguero-Colon

   3                 12/20/2019             Y             Y         Email from Gregory Peguero-Colon to members of the Latin Kings

   4                 12/20/2019             Y             Y         Series of emails from Gregory Peguero-Colon to CW #3

   5                 12/20/2019             Y             Y         Title 3 Wiretap Interception regarding text messages as to Gregory Peguero-Colon

   6                 12/20/2019             Y             Y         Title 3 Wiretap Interception regarding text messages as to Gregory Peguero-Colon dated 8/26/19

   7                 12/20/2019             Y             Y         Title 3 Wiretap Interception regarding text messages as to Gregory Peguero-Colon

   8                 12/20/2019             Y             Y         Reports dated 1/10/2018 as to CM (an assault victim)

   9                 12/20/2019             Y             Y         Facebook page photograph of a Tre Metzger (identified as Gregory Peguero-Colon)

  10                 12/20/2019             Y                       FBI reporting document dated 11/9/2018

  11                 12/20/2019             Y             Y         CD containing video clips played in court as to Gregory Peguero-Colon

  12                 12/20/2019             Y             Y         Title 3 Wiretap Interception from Juan Liberato's phone




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    1   Pages
